 

Interim Decision #1306

Marrer or Rivs-Caxuuuo
In DEPORTATION Proceedings
A-13568545
Decided by Board November 6, 1963

An alien agricultural worker who remains in the United States beyond the period
for which he was admitted under the provisions of Title V, Agricultural Act of
1949, as amended, is deportable under section 241(a) (2), Immigration and
Nationality Act. (Note: The alion in this ease is also the snhject af Int. Dec.
No, 1288.] :

CHaRGEs :

Order; Act of 1050 -Bection O41 (a) (0) [@ U.S.C. 1951(a)(A)]—Failed to
comply with conditions of status of agricultural worker under which
admitted to the United States.

Lodged: Act of 1952—Section 241(a)(2) [8 U.S.C. 1251 (a) (2) Remained

Jonger after temporary admission as an agricultural laborer.

To simplify the discussion and for administrative convenience, this
case, one of three the special inquiry officer leard and decided
jointly, will be separately considered. (The other cases are Rogelio
‘Avila-Valdez—A-13568544 and Jose Salud Guiterrez-Serrato—
A-18569146.) The ease is before us by certification. The special in-
quiry officer has found the respondent deportable upon the lodged
charge and has granted him voluntary departure. No change will
be made in the special inquiry officer's order.

‘A full statement of the facts has been made previously. Briefly,
the Service charges that respondent, a 26-year-old single male alien,
a native and citizen of Mexico, was admitted to the United States as
an agricultural worker on May 8, 1962 for a period ending June 14,
1962, that recontracts, and a provision of the agreement between the
Republic of Mexico and the United States authorized him to remain
until Jonuary 4, 1968, and that he has remained hayond January 4,
1963 without permission.

"The case was before us previously on appeal from the special inquiry
officer’s order sustaining the charge in the order to show cause. We
reopened proceedings because of the conflict found in the fact that

380
“Interim Decision #1308

although the order to show cause arraigned the respondent as a non-
immigrant, the evidence of record revealed that in collateral -pro-
ceeding the Service had ruled that respondent was no¢ a nonimmigrant.
At the reopened hearing, the Service abandoned the charge in the order
to show cause and lodged a new charge which does not allege that the
respondent isa nonimmigrant. Thenew charge alleges that respondent
entered as an agricultural Jaborer. ‘The special inquiry officer sustained
the lodged charge finding that the respondent had entered the United
States as an agricultural Inborer, and that he had remained in the
United States longer than permitted by the Jaw and regulation relating
to admission of agricultural workers.”

Counsel’s first contention is that the respondent is not in an illegal
status. THis argument is that respondent having been admitted as a
nonimmigrant, and having applied to the District Director for a change
of status to which as a nonimmigrant he was legally entitled, and his
application having been denied on the erroneous ground that he was
not 2 nonimmigrant, must be regarded as legally in the United States.
The obvious answer to counsel’s contention is that since the denial
of the application for a change of status is not subject to further ad-
miniotrative review and it hea not been judicially cot acide, reopondont
can derive no legal benefit from the fact that he filed the application.

The question whether respondent is a nonimmigrant is no longer
an issue. The Service withdrew the charge which applies to a non-
immigrant and substituted the charge that respondent is deportable
as an agricultural laborer who remained longer than permitted. ‘The
issues arising out of the lodged charge are whether respondent is an
agricultural worker, whether he has remained longer than permifted,
and whether an agricultural worker who remains longer than per-
mitted is deportable.

An issue is raised as to whether respondent entered ag an agricul-
tural worker. At the original hearing, counsel conceded that respond-
ent had been admitted as an agricultural worker to December 20, 1962;
at the reopened hearing counsel denied the additional allegation which
accompanied the lodged charge and which stated that respondent had.
been admitted as an agricultural Jaborer under the Agricultural Act
to January 4, 1963. Is the respondent an agricultural worker? For
immigration purposes, an agricultural worker is 2 Mexican national
recruited under the provisions of the Agricultural Act of 1949, as
amended ((Agricultural Act), 63 Stat. 1051, as amended, 7 U.S.C.
1461-1468 (1958), as amended, 7 U.S.C. 1461-1468 (Supp. IV); Ex.
R-t, pp. TH-IV), pursuant to arrangements between the United

* The terms “agricultural laborer” and “agricultural worker” are used inter-
cbangeably by the Service and the special inquiry officer.

381
Interim Decision #1306

States and the Republic of Mexico to perform services or activities
defined by law and who is admitted for such time and under such
conditions as the Attorney General may specify (Agricultural Act,
secs, B01, 505, 508, 7 U.S.C. 1461, 1464, 1467). ‘The arrangements
between the United States and the Republic of Mexico set forth the
specific obligations of the employer and employee, and contain provi-
sions to assure the worker wholesome working and living conditions
and the retention of the fruits of his labor. These arrangements are
embodied in the Migrant Labor Agreement of 195i, as amended
(Agreement) (Ex. R-4, pp. 1-92), the Standard Work Contract, as
amended (Contract) (Ex. R-4, pp. 28-84), and Joint Operating In-
structions (Ex. R-4, pp. 35-51). :

‘We hove mentioned that the Agricultural Act provides that ad-
mission of the Agricultural worker is to be for such time and under
such conditions as the Attorney General may specify. The Attorney
General has issued no immigration regulation in regard to time limits,
but sets the lime withiu the following framework: workers are not
to be made available for employment after December 31, 1963 (Agri-
cultural Act, sec. 510, 7 U.S.C. 1461, note (Supp. IV)), no contract
of lose than six wools may ha enterad into, extensions may be given
for a minimum period of 15 days, stay for more than six months is
not permitted’ except that under certain circumstances stay for up
to nine months may be arranged (Ex. R-4, Agreement, pp. 10, 16;
Contract, pp. 29, 81). The Attorney General has issued an immigra-
tion regulation setting the conditions of admission. The regulation
states that admission is to be upon agreement of the agricultural
worker to ablds by three conditivus; Livadly speaking these condi-
tions are: (1) the alien will engage only in specified employment,
(9) the alien will depart upon the expiration of the period for which
ho is admitted, (2) he will carry the Form 1-100C (which is to be
issued to him upon admittance) while he is in the United States and
will surrender it when he departs (8 CFR 214.2(k) (Supp. 1963) ;
see Immigration and Nationality Act, sec. 103(a), 8 U.S.C. 1103
(1958) ).

The a establishes respondent was admitted as an agricultural
worker. Respondent was issued Form I-100C (Ex. 4) which is issued
to agricultural workers; the form shows he was admitted “for om-
ployment as agricultural worker under Public Law 78 * * *” [Agri-
eultural Act].

- Respondent denies that he has remained longer than the period
for which he was admitted. The record does not support this, denial.
Exhibit 4 reveals that respondent was admitted to June 14, 1962, that
this period was extended on five occasions, and that the Jast extension
was to December 20, 1962. The Service apparently concedes that

382
Interim Decision 1306

the respondent comes within article 9 of the Contract permitting o
worker to be employed after the expiration of his contract for a period
of not more than 15 additional days without being recontracted.
“Vhus, the respondent’s legal stay in the United States would not have
extended beyond January 4, 1963. There is no evidence presented that
an extension of time was granted beyond January 4, 1963. Theclaim
thas respondent has a right to remain in 0 legal statue beoouse he had
filed an application (which was denied) for a change of status, or
because he may have a visa application pending, or because the Board
ordered reopening of proceedings is patently without foundation.

It is clear then that the period for which respondent was admitted
expired on January 4, 1963. Having remained in the United States
beyond the period for which he was authorized to stay, respondent is
in the United States in violation of 8 CFR 214(k) (Supp. 1963)
which provides that his admission was on condition that he would
depart upon the expiration of the period for which he was admitted.
Reopondent’o preacneo after January 4, 1068 is alco in violation of
the Agricultural Act for he is no longer maintaining the conditions
set by the Attorney General, which the Agricultural Act requires him
to maintain. Respondent is illegally in the United States.

We find that provisions of the Immigration and Nationality Act
may be used for the expulsion of a Mexican worker illegally in the
United States. The immigration law provides that an alien in the
United States. in violation of any law of the United States shall be |
deported (Immigration and Nationality Act, sec. 241 (a) (2),8 U.S.C.
1251(a) (2) (1958)). The procedure for the deportation of an alien
in the United States in violation of law is seb forth in scotion 242 of
the Immigration and Nationality Act, 8 U.S.C. 1252 (8 CFR 249.8—
249,21). This procedure is the “sole and exclusive procedure for de-
termining the deportability of an alien.” We think it is clear that
respondent, 2 Mexican worker, in remaining in the United States in
violation of the Agricultural Act and the regulation implementing it,
is illegally in the United States. We think it is clear that his removal
is required by section 241 (a) (2) of the Act.

‘We shall proceed to discussion of issues raised by counsel as to
whether respondent was properly notified of the charge against him,
and whether a preliminary inquiry should not have been made under
the terms of the Agreement between the United States and the Re-
public of Mexico before the machinery of the Immigration and Na-
tionality Act could be utilized to deport respondent.

Provisions of the Immigration and Nationality Act and regulations
concerning the notification of charges require that the alien be given
notice of the nature of the charges against him (Immigration and
Nationailty Act, sec. 242(b), & U.S.C. 1zoz(b) (1908) 5 8 CHR vay

883
Interim Decision #1806
(1958); 8 CFR 242.16(d) (Supp. 1968)). The lodged charge is
based upon section 241(a)(2) of the Act which in pertinent part
provides for the deportation of an alien who “is in the United States
in violation of this chapter [Chapter 12 of Title 8—Immigration and
Nationality Act] or in violation of any other law of the United
States.” Notice of the lodged charge informed respondent that he
was deportable under section 241(a)(2) of the Immigration aud
Nationality Act, “in that, after temporary admission as an agricultural
laborer under Title 5 of the Agricultural Act of 1949, as amended,
you have remained in the United States for a longer time than per-
mitted” (Ex. R-1). Two factual allegations in addition to those
previously set forth in the order to show cause stated that respondent
had been “admitted as an agricultural laborer pursuant to Title 5,
Agricultural Act of 1949,.as amended, and permitted to remain in the
United States until January 4, 1963” (the original allegation had not
designated the authority under which respondent had been admitted
and had shown the authorized stay as ending on December 20, 1962) ;
and that he had “remained in the United States beyond January 4,
1963, without permission” (the original allegation had merely stated
that rospondont had failed to depart) (Hxs.1,R-1)

At the hearing, counsel asked to be informed whether the Service
1m using section 941 (2) (2) of the Act was charging a violation of the
Immigration and Nationality Act or another law such as the Agree-
ment. The trial attorney stated that the lodged charge and allega-
tions accompanying it, put respondent upon sufficient notice; the trial
attorney refused to furnish any further information (pp. 20-22).
While i was errux fur the trial abiuvimey tu fail tu auswer counsel's
inquiry by pointing out that it was a violation of the Agricultural Act
which was relied upon, we do not believe that counsel was misled or
hampered in his defense. His brief reveals his understanding that
the respondent was “charged by the Service with a violation of the
Agricultural Act of 1949, as amended” (p. 11, brief October 10, 1963) ;
and we note that counsel advanced a defense at the hearing based upon
the Agricultural Act (p. 28). We conclude ae had proper
notice of the charge against him.*

* Since appeals by 18 other respondents, represented by the same counsel de-
fended by the same brief, and involving the same issues are pending before us,
and since this order is planned to serve as 2 precedent for the disposition of the
other appeals, we shall, to prevent unnecessary discussion of the issue before us,
now list information on this point relating to the other appeals.

At the separate hearings on four cases held on July 11, 1963 before Special
Inguiry Officer Leone, counsel stated in three cases that he had “anticipated”
the lodged charge and was ready to defend it (Becerra-Vasquez—A-13023737,
D. 26: Jacobo Villalobos—A-13564268, p 16; Martinez-Torres—A-18565183, p. 18),
in the fourth case, counsel raised no issue as to the nature of the charge, but

384
Interim Decision #1306

As further defense counsel contends that although the Service
charged respondent with being deportable for violation of the Agri-
cultural Act, the special inquiry officer did not find respondent so de-
portable, but instead found him deportable as a nonimmigrant under
the Immigration and Nationality Act. Counsel’s conclusion that the
special i inquiry officer found respondent had been admitted as a non-
immigrant is deduced from the fact that the special inquiry officer
stated that respondent had been admitted subject to the immigration
laws. The contention is not valid. The special inquiry officer’s order
reveals that it was a violation of the Agricultural Act and the regula-
tions implementing it which was the basis for deportation (pp. 5-6,
special inquiry officer’s order of July 17, 1963). We find, therefore,
that the respondent was properly found deportable on the lodged
charge."

The defense under the Agricultural Act is based on counsel’s belief
that a worker cannot be found to be in the United States in violation
of the Agricultural Act unless he io firot given the hearing provided by
article 80 of the Agreement (Ex. R-4, p. 17). In brief, this article
provides that no employer or worker shall be found to have violated
the Agreement without investigation by the Secretary of Labor of a
complaint filed by the employer or worker, and that charges are to be
supplied to the alleged violator who has the right to a hearing. The
validity of the complaint is to be judged by the Secretary of Labor and
the Mexican consul. If they are unable to reach a satisfactory solution,
appeal is provided to the Secretary of Labor and a representative of
the Mexican Government in Washington, D.C. Counsel believes that

stated he was ready to proceed, and he did make his defense under the Agri-
cultural Act (Sanchez-Bonilla—A~13564262, pp. 18-14).

At the joint hearing on four cases held before Special Inquiry Officer Myron
on the morning of July 17. 1963, counsel merely asked the trial attorney whether
the Service relied upon only the lodged charge and was told that such was the
ease (p. 36, Moran-Martinez—A-18503192; Ochon-Molina—A~18560091; Ortiz-
Calderon—-A~13563190; Sandoval-Baron—A~13565181).

(The joint hearing of respondent and the two other aliens was held before
Speeial Inquiry Officer Myron, the afternoon of July 17, 1963.)

‘At the separate hearings on the three cases held on July 23, 1963 before Special
Inquiry Officer Mattel, counsel was either informed by the trial attorney that
violation of the Agricultural Act was involved (Castro-Lares, A-13573053, p. R~4;
Diaz-Velasquez, A~13568098, p. R-7) or indicated his awareness that the Agri-
cultural Act was involved (Gonzalez Jaime, A~13567806, R-8-9).

* Special Inquiry Officer Leone who, on July 11, 1963, heard the first group of
eases and before whom no issue was raised as to what law was involved. relied
upon the violation of the immigration regulation based on the Agricultural Act.
Special Inquiry Officer Myron disposing of the cases heard the morning of July
17, 1963 specifically found a violation of the Agricultural Act and the regulations
implementing it (nn. 4~). Sperial Tnqniry Offieor Mattel, fannd a vinlation of
the Agricultural Act (p. 6). *

385
70s-450—05 —26
Interim Decision #1306

failure to follow this procedure before a deportation hearing is started
is a violation of section 405 of the Immigration and Nationality Act
which states that the Immigration and Nationality Act “shall not be
construed to repeal, alter, or amend Title V of the Agricultural Act
of 1949, as amended”, Counsel believes that the holding of a deporta-
tion hearing without first finding a violation of the Agricultural Act
under the terms uf article 80, amounts to a repeal of article 20.

‘We do not believe that article 30 applies to a deportation matter. It
appears clear from a reading of the article that it provides a procedure
to determine rights hetween an employer and employee, that it con-
cerns problems which would arise between the employer and employee,
that it involves the Department of Labor and the Mexican consul,
but that it does not apply where parties are the Mexican worker and
the Immigration and Naturalization Service and the issue 1s whether
there has been an immigration violation. There is nothing inconsistent
between article 80 of the Agreement which implements a Jaw having no
referenve Lu the deportation of an alien (other thon to mako him eub-
ject to the immigration laws) and the provisions of the Immigration
and Nationality Act relating to the deportation of an alien. There-
fore, application of the deportation provisions of the Immigration
and Nationality Act does not constitute a repeal, alteration or amend-
ment of the Agricultural Act.

The position of the Board concerning section 248 of the Act (8
U.S:C. 1258 (Supp. IV)) has been set forth in our previous order;
further discussion can be of no benefit. 7

ORDER: It is ordered that no change be made in the order of the
special inyuiry offices.

386
